On Petition for Rehearing and Modification.
This cause is now before the court upon a petition for rehearing •and modification of the opinion rendered herein on the 25th of February, 1908, respecting the costs in the lower court; the allowance ■of costs having been one of the subjects of error assigned in the cross-.appeal of Whitcomb. After maturely considering the questions presented by such petition, the conclusion reached by the court is that the ■decision of the lower court should be modified, in so far as the same •allows the Jacob Tome Institute its costs in that court against Whit-*839comb; and the decision of the lower court', as shown by the opinion heretofore announced herein, is affirmed, with the modification requiring the institute to pay its own costs in the lower court, as well as the costs of this court.
Modified.